The Court of Appeals order of November 18, 1977 certifying a question to this Court under GCR 1963, 797.2(a) is considered and the request is denied as improper under that court rule. GCR 1963, 797.1 governs the procedure for certified questions "from Michigan courts”, and is therefore the subrule which would govern a certified question from the Michigan Court of Appeals. GCR 1963, 797.2(a) governs the procedure for certifying questions from courts other than Michigan courts. Since the Court of Appeals order is not accompanied by an "executive message of the Governor”, as required by subrule 797.1(a), we will not consider the request under that subrule. Case below, Court of Appeals Nos. 77-2474, 77-2475, order of November 18, 1977.